Title: From George Washington to Brigadier General William Woodford, 31 May 1779
From: Washington, George
To: Woodford, William



Sir,
Head Quarters [Middlebrook] May 31st 79

I request you will exert yourself to get the division under yr command in instant readiness to march at an hours warning. It will point towards The North River. I have received some recent intelligence which makes it necessary we should be in motion. If you cannot procure waggons for the transportation of your heavy baggage; you will prepare to move without it, leaving a proper guard of your most indifferent men with some careful officers to take charge of it and follow as soon as possible. You will have two or three day⟨s⟩ provision cooked. I am Sir Yr Obed. servt
G: W——n
